06/24/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0013



                                    No. DA 21-0013


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

KELLY BEVERLY BALL,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 26, 2022, within which to prepare, serve, and file its response

brief.




BG                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 24 2022